Matthew A. Brill                                                       555 Eleventh Street, N.W., Suite 1000
Direct Dial: +1.202.637.1095                                           Washington, D.C. 20004-1304
matthew.brill@lw.com                                                   Tel: +1.202.637.2200 Fax: +1.202.637.2201
                                                                       www.lw.com

                                                                       FIRM / AFFILIATE OFFICES
                                                                       Beijing         Moscow
                                                                       Boston          Munich
                                                                       Brussels        New York
                                                                       Century City    Orange County
                                                                       Chicago         Paris
November 5, 2019                                                       Dubai           Riyadh
                                                                       Düsseldorf      San Diego
                                                                       Frankfurt       San Francisco
Via ECF Filing                                                         Hamburg         Seoul
                                                                       Hong Kong       Shanghai
The Honorable Nancy Torresen                                           Houston         Silicon Valley
                                                                       London          Singapore
United States District Court for the District of Maine                 Los Angeles     Tokyo
Edward T. Gignoux U.S. Courthouse                                      Madrid          Washington, D.C.
156 Federal Street                                                     Milan
Portland, ME 04101


                         Re:   Comcast of Maine/New Hampshire, et al. v. Mills, et al.
                               Docket No. 1:19-cv-00410-NT

Dear Judge Torresen:

        I am writing in response to the State Defendants’ November 4, 2019 letter regarding the
above-captioned matter. The Assistant Attorney General cites case law in support of the State’s
argument that the Court should construe L.D. 832 to apply only to cable tiers other than the
federally mandated basic tier. Assuming arguendo that this proposition is correct, it is
immaterial to the ultimate outcome of this case.

        Even if the Court adopts the State Defendants’ preferred interpretation of L.D. 832,
federal law would still preempt the statute. While the State’s interpretation might save L.D. 832
from conflict preemption, the statute remains expressly preempted under 47 U.S.C. § 544(f).
And, if the Court held otherwise, it would necessarily have to opine on the constitutionality of
L.D. 832 because removing editorial discretion over tiers other than the basic tier infringes on
cable operators’ and programmers’ First Amendment rights. See Turner Broad. Sys., Inc. v.
FCC, 512 U.S. 622, 636 (1994).



                                                     Respectfully,

                                                     /s/ Matthew A. Brill

                                                     Matthew A. Brill
                                                     of LATHAM & WATKINS LLP

cc: All Counsel of Record
(via ECF)




{R2175862.1 71122-078262 }
